Citation Nr: 1218121	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-30 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to April 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The case was certified to the Board by the RO in Newark, New Jersey.  

Medical evidence of record shows various diagnoses in addition to PTSD to include a depressive disorder, alcohol dependence, pathological gambling, and a substance induced mood disorder.  Accordingly, the Board has rephrased the issue as stated above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Information in the claims folder indicates that VA records for the periods from August 2007 to December 2011 were uploaded to the Veteran's Virtual VA eFolder.  On review, the eFolder appears to contain only those records dated from August 2007 to September 2008.  On remand, the AMC/RO should upload relevant VA records for the period from September 2008 to the present.  See 38 C.F.R. § 3.159(c)(2).  The Board further notes that a supplemental statement of the case was not furnished following a review of the additional records.  Hence, further development is required.  See 38 C.F.R. §§ 19.31, 19.37 (2011).

The Veteran contends that he currently has PTSD related to a flight deck accident during service.  Establishing entitlement to service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD in according with 38 C.F.R. § 4.125 (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  The Board acknowledges the recent amendment to the PTSD regulation, but does not find it applicable under the circumstances of this case.  See 75 Fed. Reg. 39843-52 (July 13, 2010). 

In May 2007, the Veteran underwent a VA PTSD examination.  At that time, he reported that in 1983, while serving aboard an aircraft carrier, he was accidently blown off of a tractor and into the Mediterranean Sea.  He reported that he had no idea what happened after he was blown off the ship and into the sea, and that he woke up in the infirmary and was informed what happened to him.  The examiner noted that the level of traumatic stress exposure was high and that the Veteran met the criteria for a diagnosis of PTSD.  

The Veteran's service records are negative for any evidence that he was blown overboard in 1983 and he has not provided sufficient information to include the date of any other incident to attempt to verify the reported 1983 stressor.  In a March 2009 statement, however, the representative stated that the Veteran contends the incident happened during his second enlistment period and not as originally claimed in 1983.  The representative specifically noted a flight deck accident in December 1986.

In this respect, service treatment records do show that on December 19, 1986, the Veteran presented to the infirmary on the USS NIMITZ with complaints of pain to his right leg, right hip and right elbow after being blown down by an A-7 on the flight deck the night before.  There is no suggestion that the appellant was blown into the sea.  Following a physical examination the assessment was a soft tissue injury to right lower buttocks, right elbow and right knee.  At a follow up study on December 22, 1986, the assessment was resolving muscular strain secondary to trauma to right knee, back, and elbow.  

On review, service records show that the Veteran suffered minor injuries in a flight deck accident in December 1986.  There is no indication, however, in the service records that the Veteran went overboard into the Mediterranean Sea as alleged.  

In various submissions, the representative argues that the May 2007 VA examination was inadequate because it did not provide a medical opinion.  On review, the examiner did not provide a specific medical opinion, but does appear to relate the PTSD diagnosis to the Veteran's claimed stressor.  As discussed, while the appellant was involved in a flight deck incident, his reports of being thrown overboard are not currently supported by the evidence of record.  

On review, the Board finds that additional development is needed.  That is, the AMC/RO must attempt to verify the Veteran's report that he was thrown overboard into the Mediterranean Sea.  The Board observes that "man overboard" is a major incident on an aircraft carrier, which would have been documented in official records.  Thereafter, additional VA examination and a medical opinion should be obtained.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should request relevant treatment records from the East Orange VA Medical Center, to include any associated outpatient clinics, for the period from September 2008 to the present.  All records obtained should be associated with the Virtual VA eFolder.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

2.  The AMC/RO should request verification of the Veteran's reported stressor, i.e., that he was thrown overboard from the USS NIMITZ on December 18 or 19, 1986, from official sources, to include, but not necessarily limited to, the U.S. Army & Joint Services Records Research Center (JSRRC).  If necessary, deck logs should be requested.  

3.  Thereafter, schedule the Veteran for an examination, to be conducted by a psychiatrist, to determine the nature and etiology of any diagnosed psychiatric disorder.  All indicated tests must be accomplished.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  

The RO must advise the psychiatrist whether the "man overboard" incident was confirmed following the development set forth in instruction number two above.  

If the Veteran is diagnosed with PTSD, the psychiatrist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that such is related to any verified in-service stressor.  

If the Veteran is diagnosed with an Axis I disorder other than PTSD, the psychiatrist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is related to active military service or events therein.  

A complete rationale for any opinion offered must be provided.  

4.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  The AMC/RO must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The AMC/RO must ensure that the examiners documented their consideration of all records contained in Virtual VA.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  Upon completion of the above development, and any additional development deemed appropriate, the AMC/RO should readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD.  All applicable laws and regulations, and all evidence received since the October 2008 statement of the case, should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



